DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	Claim 9, line 1, "the insulation" lacks antecedent basis.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 8-17 are rejected under 35 U.S.C. 103 as being unpatentable over Esseghir et al. (2012/0178868, Esseghir '868) in view of Dromard et al. (2008/0019898).
 	Esseghir et al. discloses a crosslinkable composition comprising a silane-functionalized polyolefin (ethylene polymers functionalized with VTMS, [0040] & 
 	Esseghir et al. does not disclose the silica having a median particle size from 0.01 µm to 50 µm (re claims 1, 2, and 14).
 	Dromard et al. discloses a composition used for coating electrical cables (i.e., jacket), wherein the composition comprises silica particles which have a median particle size from 0.01 µm to 50 µm ([0015]).  
 	It would have been obvious to one skilled in the art to provide the silica particles of Esseghir et al. with the median particle size as taught by Dromard et al. to ease the dispersion of the same in the composition.
 	Esseghir et al., as modified, also discloses that the crosslinked silane-functionalized polyolefin is a silane-grafted ethylene-based polymer (re claim 3); the filler comprises greater than 90 wt% to 100 wt% silica, based on the total weight of the filler (re claim 4); the filler consists solely of silica ([0072]) (re claim 
 	Re claims 10-11 and 16-17, since the modified composition of Esseghir et al. comprises material as claimed, the jacket layer will have a wet insulation resistance ratio from 1.10 to 1.70 and will pass the horizontal burn test.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Esseghir '868 in view of Dromard et al. as applied to claim 2 above, and further in view of Esseghir et al. (2015/0200038, Esseghir '038).
 	Esseghir '868, as modified, discloses the invention substantially as claimed except for the crosslinked silane-functionalized polyolefin used in an amount from 20 wt% to 80 wt%.  Esseghir '038 discloses a composition comprising a crosslinked silane-functionalized polyolefin; a silicone-containing polymer; a filler; and a silanol condensation catalyst, wherein the crosslinked silane-functionalized polyolefin with an amount from 20 wt% to 80 wt% (see abstract).  It would have been obvious to one skilled in the art to use between 20 wt% to 80 wt%, as taught by Esseghir '038, of the crosslinked silane-functionalized polyolefin in the composition of Esseghir '868 to meet the specific use of the same.

				Contact Information
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAU N NGUYEN whose telephone number is (571)272-1980.  The examiner can normally be reached on M-Th, 7am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Thompson can be reached on 571-272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHAU N NGUYEN/Primary Examiner, Art Unit 2847